PER CURIAM.
Wasimul Pirzada appeals from an amended final judgment of marriage dissolution. He challenges the alimony and child support awards to his former wife as lacking evidence or findings to support them and failing to account for each other. Our full consideration of the issues on appeal is hampered by the lack of a trial transcript. See Mobley v. Mobley, 18 So.3d 724, 725 (Fla. 2d DCA 2009) (reciting that in the absence of a hearing transcript, an appellate court is limited to correcting errors of law apparent on the face of the judgment). Appellant did submit a limited stipulated statement of evidence, along with the parties’ financial affidavits and Child Support Guideline worksheets. From the limited record before us, we find no error apparent in the alimony award. However, the child support award does not appear to account for the alimony award. See Finney v. Finney, 995 So.2d 579, 581 (Fla. 1st DCA 2008) (reversing because trial court’s child support calculation failed to account for the alimony award). Accordingly, we reverse and remand for explanation or recalculation of child support. Id. In all other respects, the final judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
SAWAYA, LAWSON and EVANDER, JJ., concur.